              Case 3:19-cv-03342 Document 1 Filed 06/12/19 Page 1 of 6



     Steven A. Nielsen (CSB 133864)
1    100 Larkspur Landing Circle, Suite 216
     Larkspur, CA 94939
2    415-272-8210
     Steve@NielsenPatents.com
3
     Isaac Rabicoff
4    (Pro Hac Vice Admission To Be Filed)
5    RABICOFF LAW LLC
     73 W Monroe St
6    Chicago, IL 60603
     773-669-4590
7    isaac@rabilaw.com
8    Attorneys for Plaintiff
     OHVA, Inc.
9
10                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                    SAN FRANCISCO DIVISION
12
13   OHVA, Inc.,
                                                                   Case No. ________________
14            Plaintiff,
                                                                   Patent Case
15            v.
                                                                   Jury Trial Demanded
16   Eventbrite, Inc.,
17
              Defendant.
18
19
20                                 COMPLAINT FOR PATENT INFRINGEMENT

21            Plaintiff OHVA, Inc. ("OHVA"), through its attorneys, complains of Eventbrite, Inc.
22
     ("Eventbrite"), and alleges the following:
23
24                                                  PARTIES

25            1.      Plaintiff OHVA, Inc. is a corporation organized and existing under the laws of

26   California that maintains its principal place of business at 945 Whitehall Avenue, San Jose, CA

27   95128.
28
                                                        1
                                            Complaint with Jury Demand
              Case 3:19-cv-03342 Document 1 Filed 06/12/19 Page 2 of 6



              2.    Defendant Eventbrite, Inc. is a corporation organized and existing under the laws of
1
2    Delaware that maintains its principal place of business at 155 5th St, 7th Floor, San Francisco, CA

3    94103.

4                                          ARTICLE I. JURISDICTION
5             3.    This is an action for patent infringement arising under the patent laws of the United
6
     States, Title 35 of the United States Code.
7
              4.    This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and
8
     1338(a).
9
10            5.    This Court has personal jurisdiction over Defendant because it has engaged in

11   systematic and continuous business activities in this District. As described below, Defendant has

12   committed acts of patent infringement giving rise to this action within this District.
13
                                                    VENUE
14
              6.    Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has
15
     committed acts of patent infringement in this District, and has an established place of business in
16
     this District. In addition, OHVA has suffered harm in this district.
17
18                                             PATENT-IN-SUIT

19            7.    OHVA is the assignee of all right, title and interest in United States Patent No.
20   9,679,286 (the "'286 Patent"); (the "Patent-in-Suit"); including all rights to enforce and prosecute
21
     actions for infringement and to collect damages for all relevant times against infringers of the
22
     Patent-in-Suit. Accordingly, OHVA possesses the exclusive right and standing to prosecute the
23
     present action for infringement of the Patent-in-Suit by Defendant.
24
25                                             The '286 Patent
              8.    The '286 Patent is entitled "Methods and Apparatus for Enabling Secure Network-
26
     Based Transactions," and issued 3/3/2015. The application leading to the '286 Patent was filed on
27
     6/13/2017, which ultimately claims priority from provisional application number 60/719,273, filed
28
                                                       2
                                           Complaint with Jury Demand
            Case 3:19-cv-03342 Document 1 Filed 06/12/19 Page 3 of 6



     on 9/20/2005. A true and correct copy of the '286 Patent is attached hereto as Exhibit 1 and
1
2    incorporated herein by reference.

3           9.      The '286 Patent is valid and enforceable.

4                           COUNT 1: INFRINGEMENT OF THE '286 PATENT
            10.     OHVA incorporates the above paragraphs herein by reference.
5
6           11.     Direct Infringement. Defendant has been and continues to directly infringe one or

7    more claims of the '286 Patent in at least this District by making, using, offering to sell, selling

8    and/or importing, without limitation, at least Eventbrite's Card Reader (the "Exemplary Eventbrite
9    Products") that infringe at least exemplary claims 1 of the '286 Patent (the "Exemplary '286 Patent
10
     Claims") literally or by the doctrine of equivalence. On information and belief, numerous other
11
     devices that infringe the claims of the '286 Patent have been made, used, sold, imported, and
12
     offered for sale by Defendant and/or its customers.
13
14          12.     The filing of this Complaint constitutes notice and actual knowledge in accordance

15   with 35 U.S.C. § 287. Moreover, prior to the filing of this complaint, Blackbird Technologies,
16   former patent owner, sent Defendant a letter dated 9/21/2018 that imparted to Defendant actual
17
     knowledge of the '286 Patent and that its Exemplary Eventbrite Products and the products
18
     incorporating them are imported into, sold, offered for sale, and used in the United States (the
19
     “Letter”). In addition to actual knowledge of the '286 Patent, prior to the filing of this complaint,
20
21   the Letter also imparted to Eventbrite knowledge that the Exemplary Eventbrite Products, and the

22   use by consumers of those products, in the customary and intended manner, was likely to infringe

23   the '286 Patent.
24          13.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer
25
     for sale, market, and/or import into the United States, products that infringe the '286 Patent. On
26
     information and belief, Defendant has also continued to sell the Exemplary Eventbrite Products
27
     and distribute product literature and website materials inducing end users and others to use its
28
                                                        3
                                            Complaint with Jury Demand
               Case 3:19-cv-03342 Document 1 Filed 06/12/19 Page 4 of 6



     products in the customary and intended manner that infringes the '286 Patent. Thus, on
1
2    information and belief, Defendant is contributing to and/or inducing the infringement of the '286

3    Patent.

4              14.   Induced Infringement. Defendant actively, knowingly, and intentionally has been
5    and continues to induce infringement of the '286 Patent, literally or by the doctrine of equivalence,
6
     by selling Exemplary Eventbrite Products to their customers for use in end-user products in a
7
     manner that infringes one or more claims of the '286 Patent.
8
               15.   Contributory Infringement. Defendant actively, knowingly, and intentionally has
9
10   been and continues materially contribute to their own customers' infringement of the '286 Patent,

11   literally or by the doctrine of equivalence, by selling Exemplary Eventbrite Products to their

12   customers for use in end-user products in a manner that infringes one or more claims of the '286
13
     Patent.
14
               16.   Exhibit 2 includes charts comparing the Exemplary '286 Patent Claims to the
15
     Exemplary Eventbrite Products. As set forth in these charts, the Exemplary Eventbrite Products
16
     practice the technology claimed by the '286 Patent. Accordingly, the Exemplary Eventbrite
17
18   Products incorporated in these charts satisfy all elements of the Exemplary '286 Patent Claims.

19             17.   OHVA therefore incorporates by reference in its allegations herein the claim charts
20   of Exhibit 2.
21
               18.   OHVA is entitled to recover damages adequate to compensate for Defendant's
22
     infringement.
23
                                                  JURY DEMAND
24             19.   Under Rule 38(b) of the Federal Rules of Civil Procedure, OHVA respectfully
25
     requests a trial by jury on all issues so triable.
26
27
28
                                                          4
                                             Complaint with Jury Demand
           Case 3:19-cv-03342 Document 1 Filed 06/12/19 Page 5 of 6



                                         ARTICLE II. PRAYER FOR RELIEF
1
2    WHEREFORE, OHVA respectfully requests the following relief:

3         A.          A judgment that the '286 Patent is valid and enforceable;

4         B.          A judgment that Defendant has infringed, contributorily infringed, and/or induced
5                     infringement of one or more claims of the '286 Patent;
6
          C.          An accounting of all damages not presented at trial;
7
          D.          A judgment that awards OHVA all appropriate damages under 35 U.S.C. § 284 for
8
                      Defendant's past infringement, and any continuing or future infringement of the
9
10                    Patent-in-Suit, up until the date such judgment is entered, including pre- or post-

11                    judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

12                    if necessary, to adequately compensate OHVA for Defendant's infringement, an
13
                      accounting:
14
                 i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285 and
15
                         that OHVA be awarded its reasonable attorneys' fees against Defendant that it
16
                         incurs in prosecuting this action;
17
18              ii.      that OHVA be awarded costs, and expenses that it incurs in prosecuting this

19                       action; and
20             iii.      that OHVA be awarded such further relief at law or in equity as the Court deems
21
                         just and proper.
22
23
24                                                            Respectfully submitted,
25
                                                              /s/ Steven A. Nielsen
26                                                            100 Larkspur Landing Circle, Suite 216
                                                              Larkspur, CA 94939
27                                                            415-272-8210
                                                              Steve@NielsenPatents.com
28
                                                         5
                                             Complaint with Jury Demand
     Case 3:19-cv-03342 Document 1 Filed 06/12/19 Page 6 of 6




1                                           /s/ Isaac P. Rabicoff
2                                           Isaac P. Rabicoff
                                            (Pro Hac Vice Motion to Be Filed)
3                                           Rabicoff Law LLC
                                            73 W. Monroe St.
4                                           Chicago, IL 60603
                                            (773) 669-4590
5                                           isaac@rabilaw.com
6
                                            Counsel for Plaintiff
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        6
                            Complaint with Jury Demand
